Citation Nr: 0911889	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to an increased disability rating for 
service-connected right carpal collapse, status post-scaphoid 
graft with degenerative changes currently evaluated as 10 
percent disabling effective December 2, 1992.


                                                    


                                                
REPRESENTATION


Appellant represented by:  National Association of 
CountyVeterans Service    Officers

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to February 
1987 and November 1988 to December 1992.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

Procedural history

In an unappealed February 1998 rating decision, the RO denied 
entitlement to service connection for a low back disorder 
with degenerative disc disease (DDD) and a right knee 
disorder.  The Veteran was provided notice of the decision in 
a letter dated February 18, 1998.

The Veteran's July 2005 claims were denied in an October 2006 
rating decision.  The Veteran disagreed and perfected an 
appeal.

In December 2006, the Veteran presented evidence and 
testimony at a hearing at the RO before a local hearing 
officer.  In February 2009, the Veteran presented evidence 
and testimony at a video hearing before the undersigned 
Veterans Law Judge (VLJ).  Transcripts of both hearings have 
been associated with the Veteran's VA claims folder.

Issue not in appellate status

In his July 2005 claim, the Veteran sought secondary service 
connection for ankylosis of the right thumb secondary to his 
service-connected right wrist.  The record establishes that 
the claim has never been adjudicated by the RO.  This needs 
to be accomplished.

The issue of entitlement to an increased disability rating 
for a right wrist disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence indicating nonunion or 
malunion of the maxilla or mandible; limited motion of the 
temporomandibular joint; impairment of the ramus, the 
condyloid process, or the coronoid process; loss of the hard 
palate; or any dental condition for which service-connected 
for compensation may be granted; nor is there evidence of 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease.

2.  In an unappealed February 1998 rating decision, the RO 
denied service connection for a right knee disorder and a 
lumbar spine DDD disorder.

3.  Evidence received since the February 1998 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a right knee 
disorder.

4.  Evidence received since the February 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a lumbar spine 
DDD disorder.





CONCLUSIONS OF LAW

1.  Entitlement to service connection for a dental condition 
is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150 (2008).

2.  The February 1998 rating decision denying service 
connection for a right knee disorder and a lumbar spine DDD 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

3.  Since the February 1998 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a right knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

4.  Since the February 1998 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a lumbar spine DDD disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his right knee and 
lumbar spine disorders are the result of physical activity he 
performed during his service on active duty as well as on 
duty in various National Guard units after his discharge from 
active duty.  He further contends that he is entitled to 
compensation for a dental disorder as the result of a root 
canal procedure performed during service and a repair to the 
root canal performed during service.

The Board will first address certain preliminary matters and 
then render decisions on the issues on appeal.



Initial matter - the October 2006 RO rating decision

In the October 2006 rating decision which forms the basis for 
this appeal, the RO reopened the veteran's previously-denied 
claims of entitlement to service connection for a right knee 
disorder and a lumbar spine DDD disorder and denied them on 
the merits.

Notwithstanding the RO's reopening of this claim, the 
question of whether new and material evidence has been 
received is one that must be addressed by the Board. 
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant.]; see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim]. 

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  In an August 2005 letter, 
the veteran was informed that he should present new and 
material evidence to support his claims to reopen entitlement 
to service connection for a right knee disorder and a back 
disorder and specified why the Veteran's original claims were 
denied.  The notice also informed the veteran of the meaning 
of the terms "new" and "material," but did not inform him 
of the basis for the prior denials for service connection.  
The Board observes that the RO essentially used language that 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156, set forth below.  

The Veteran was also informed what evidence is needed to 
substantiate a claim for entitlement to service connection in 
the August 2005 letter.  Specifically, the veteran was 
informed that the evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  In addition, the letter notified the veteran that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was informed of how VA determined 
an effective date and a disability rating in a letter dated 
October 2007.  The Board observes that the notice was 
provided after the last adjudication of the Veteran's claims 
and, consequently, that the Veteran did not receive a 
meaningful opportunity to participate effectively in the 
adjudication of his claim.  Failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the Board finds 
there was no prejudice in this case because the RO denied 
service connection for a dental disorder.  Thus, a disability 
rating and an effective date were not assigned, and any lack 
of notice of those elements is not prejudicial to the 
Veteran.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Board notes that the Veteran was not provided 
a medical examination regarding his claim for a dental 
disorder.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  In this case, as is more 
thoroughly discussed below, the Board finds that there is no 
evidence of any compensable dental disorder, nor is there any 
evidence establishing trauma during service.  For those 
reasons, the elements of McLendon are not satisfied and VA 
was justified in not providing a medical examination 
regarding the Veteran's dental claim.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the Veteran has 
presented evidence and testimony to both a local hearing 
officer and the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for a dental disorder.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war. 38 C.F.R. § 3.381(a) and (b) 
(2008).

Outpatient dental treatment may be available to the veteran 
under the provisions of 
38 C.F.R.. § 17.161 (2008), which sets forth several classes 
of eligibility therefor.  



Clarification of issue on appeal

The Veteran contended in his July 2005 claim that he was 
seeking "disability compensation" for "dental condition 
(Root Canal 1987 - Repacked 1992, Wisdom Teeth Pulled, 
Fillings)."  However, at the December 2006 local hearing, 
the Veteran contended that he understood the claim was for 
"treatment only."  See local hearing transcript at page 7.

A distinction is made between service connection of dental 
disabilities for treatment purposes and for compensation 
purposes. A veteran may be entitled to service connection for 
certain dental conditions (including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease) for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.

The Veteran does not contend, and the record does not 
indicate, that he sustained traumatic injury in combat, nor 
does he contend that he was a prisoner of war.  The Veteran 
has not contended anything specific other than he received a 
root canal during his first period of enlistment on his left 
front, top tooth, and that his "current dentist" wanted to 
place a crown on the tooth.  See local hearing transcript at 
page 7.

In an abundance of caution, the Board will address these two 
related issues simultaneously.  In passing, the Board notes 
that a claim for service connection for a dental disorder is 
also considered to be a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each Hickson element in turn.

With regard to element (1), the medical evidence of record 
does not include any diagnosis of a current dental disorder.  
Indeed, there are no contemporary dental records or opinions 
from a dentist or any medical professional which indicate 
that the Veteran has any current dental disorder.  The most 
recent dental records are dated 1994 and include only 
uninterpreted dental X-rays of the Veteran.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim for a dental 
disorder.  He has failed to do so. See 38 U.S.C.A. § 5107(a) 
[it is the claimant's responsibility to support a claim for 
VA benefits].  The Court has held that:

[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where 
he may or should have information that is essential 
in obtaining the putative evidence. 

See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran has contended that his "current dentist wants to 
crown it before I lose it, before it become (sic) too 
brittle."  See local hearing transcript at page 7.  The 
Veteran's account of what health care providers purportedly 
said, filtered as it is through a lay person's sensibilities 
is not competent medical evidence. See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Moreover, to the extent that the 
Veteran's statement can be interpreted to establish that he 
has a current disability, the Board notes that the condition 
of a tooth may be within the ken of a lay witness; for 
example, a lay witness may observe discoloration or decay or 
may be able to relate pain that is felt.  But to state that a 
tooth needs to be crowned is an assessment requiring the 
special training and education of a dental care practitioner.  
There is nothing in the record which indicates the Veteran 
has such training.  Thus, his statements are not probative to 
establish a current dental disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

As indicated immediately below, the Veteran's service dental 
records show that his wisdom teeth were removed during 
service.  However, there is no evidence that resulted in any 
disability of any kind.  The Board observes that it is common 
knowledge that wisdom teeth are removed because they are 
causing pain or illness, as in the Veteran's case.  Their 
removal is a cure.  Here, the Veteran has failed to produce 
any evidence that their removal has caused a current 
disability.

Nor has the Veteran stated how "fillings" he may have 
received during service have become a current disability.  

In sum, there is no evidence the Veteran has a current dental 
disability.  A claimant must first have a disability.  See 
Brammer supra.  For that reason, the Board finds that Hickson 
element (1) is not satisfied.  The claim for service 
connection fails on that basis alone.  

With regard to whether the Veteran is entitled to VA 
outpatient dental treatment, the Board observes that the 
Veteran is not service-connected for a dental disability.  
Therefore, he does not meet any of the class criteria set out 
in 38 C.F.R. § 17.161.  Thus, he is not eligible for any 
outpatient dental treatment by VA.

Thus, the benefits sought on appeal are not warranted.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a right knee disorder.

Relevant law and regulations

The law and regulations pertaining to service connection are 
stated above.

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
Analysis

The 'old' evidence

The evidence considered by the RO in the February 1998 rating 
decision included the Veteran's service treatment records, a 
VA examiner's report dated August 18, 1997, and April to 
September 1994 reports from Advanced Chiropractic Center and 
September 1994 to June 1997 University of Michigan Hospital 
reports.  

The February 1998 rating decision

The RO determined in the February 1998 rating decision that 
the Veteran's service treatment records did not show any 
right knee injury or disorder; that the medical evidence 
showed the Veteran had received physical therapy for his 
right knee; and that the diagnosis of the right knee disorder 
was patellofemoral pain syndrome.

In essence, the RO determined that Hickson elements (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability, were 
not shown.

Newly submitted evidence

The Veteran's records now include a June 3, 2001, written 
statement by the Veteran regarding how he injured his right 
knee while performing an Army Physical Fitness Test (PFT) 
while on duty with the National Guard.  The record also 
includes a September 2005 letter of Dr. J.M. who notes the 
Veteran was diagnosed with "patellofemoral arthritis of the 
right knee" in March 2002, and who stated an opinion that it 
was his "medical opinion that his [the Veteran's] right 
patellofemoral syndrome is at least as likely as not related 
to his service connected duties."



Discussion

The Board finds that the unappealed February 1998 rating 
decision is final.  See 38 U.S.C.A. § 7105(b)(2)(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).  

As indicated above, the RO denied the Veteran's claim in 1998 
for lack of evidence of an in-service injury and lack of a 
nexus opinion showing a connection between an in-service 
injury and a current condition.  The credibility of the newly 
submitted evidence being presumed, the evidence now shows a 
current disability, an injury while on active duty and a 
relationship between the two.  See Justus, supra.  Therefore, 
the Board finds that there is new and material evidence 
submitted as to each and every aspect of the claim that was 
lacking at the time of the last final denial.  The claim for 
entitlement to service connection for a right knee disorder 
is reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on the merits. 

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

As noted above, the Court in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that VA must provide a VA medical 
examination in service connection claims when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  As indicated in 
the discussion immediately above, the evidence indicates that 
McLendon elements (1), (2) and (3) appear to have been met.  
However, element (4) is not met, because it is unclear 
whether Dr. J.M. based his nexus opinion on the evidence that 
the Veteran's right knee disorder was incurred when he 
performed the June 2001 PFT.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claims, this does not mean that the claims must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Board is concerned that the medical opinion of record is 
conclusory and fails to explain the precise basis for the 
conclusion.  In Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998), the Court found that the Board could assess 
probative value of a physician's opinion by determining 
whether the physician provides the basis for his/her opinion.  
In this case, although Dr. J.M.'s opinion provides evidence 
of a nexus between the veteran's right knee condition and 
"his service connected duties," the probative value of that 
opinion is limited.  Specifically, there is nothing in the 
record which explains how the Veteran's right knee condition 
is related to his active duty service.

The Board finds that the nexus issue, in its present state, 
raises questions that must be addressed by an appropriately 
qualified medical provider.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 
Accordingly, as is discussed below, the Board is remanding 
the claim for further evidentiary development.  

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a lumbar spine disorder.

The relevant law and regulations pertaining to service 
connection and new and material claims are stated above.

Analysis

Preliminarily, as above, the Board finds that the unappealed 
February 1998 rating decision is final.

The 'old' evidence

The evidence considered by the RO in the February 1998 rating 
decision included the Veteran's service treatment records, a 
VA examiner's report dated August 18, 1997, and April to 
September 1994 reports from Advanced Chiropractic Center and 
September 1994 to June 1997 University of Michigan Hospital 
reports.  

The February 1998 rating decision

The RO determined in the February 1998 rating decision that 
the Veteran's service treatment records did not show any 
complaints of or treatment of a low back disorder; that the 
medical evidence showed the Veteran had been diagnosed with 
lumbar spine DDD at the L3-4 level; and that there was no 
evidence that the low back disorder was related to his active 
duty service.

In essence, the RO determined that Hickson elements (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability, were 
not shown.

Newly submitted evidence

The Veteran's submitted a May 2005 letter from Dr. M.T, a 
chiropractor, who stated that April 1994 X-ray evidence 
"demonstrated early degenerative changes in the lower lumbar 
discs."  Dr. M.T. goes on to state that the condition "may 
well have come from running on hard surfaces for extended 
periods, particularly if the individual was also carrying 
additional weight such as a back pack or other equipment."  
At the February 2009 hearing, the Veteran testified that his 
military duties required him to regularly perform physical 
activity which included running and marching on occasion with 
weighted rucksacks.  See, for example, hearing transcript at 
page 4.  

Discussion

The Veteran's service treatment records do not show any 
complaint of or treatment of a back disorder.  The only 
evidence regarding an in-service injury considered in the 
February 1998 rating decision were the statements of the 
Veteran.  Specifically, in the August 1997 VA examiner's 
report, the examiner stated that the Veteran attributed his 
back condition to running while in service.  Thus, the 
Veteran's recent testimony that he incurred his back 
condition while running or marching during service are 
essentially reiterative of his statements made in August 
1997.  These were previously considered by the RO and, 
therefore, the Veteran's recent statements are not new and 
can not support his claim to reopen.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).

The Board observes that there is no other new evidence to 
establish an in-service injury of the Veteran's low back and 
finds that the evidence supporting Hickson element (2) is 
still lacking.  Because there is no new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial, the Board finds the claim 
should not be reopened.  See Evans v. Brown, 9 Vet. App. 273 
(1996).


ORDER

Entitlement to service connection for a dental disability is 
denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disorder 
is reopened; to this extent only, the appeal is allowed.

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for lumbar spine DDD, the claim is not reopened, and the 
benefits sought on appeal remain denied.


REMAND

Reasons for remand

As indicated in the Introduction, the RO has not provided the 
Veteran with pre-adjudication notice required by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This needs to be accomplished.  
Moreover, during the pendency of this appeal, the Court has 
held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that the Veteran is entitled to 
notice regarding increased rating claims, including notice of 
the applicable diagnostic code criteria.  This needs to be 
accomplished.

As indicated in the discussion above, the Board has reopened 
the Veteran's claim for entitlement to service connection for 
a right knee disorder, and remands the issue for further 
evidentiary development.  Specifically, the nexus issue, in 
its present state, raises questions that must be addressed by 
an appropriately qualified medical provider.  In addition, it 
is unclear what duty status the Veteran was in when he 
incurred the June 2001 injury.  

The Board observes that the Veteran is essentially contending 
two things: first that he injured his right knee while on 
active duty prior to his discharge in 1992; and second, that 
he aggravated a condition that began during his active duty 
service while he was performing physical activity during 
service with an Army National Guard unit.  The record does 
not include sufficient records to allow for an informed 
determination of what the Veteran's duty status was when he 
contends he incurred or aggravated his right knee disorder.  
Records that can substantiate his status should, to the 
extent practicable, be obtained.

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the Veteran with 
notice pursuant to Dingess/Hartman v. 
Nicholson and Vazquez-Flores v. Peake.

2.  VBA should contact the Veteran in 
writing and request that he identify or 
provide any further medical records which 
may pertain to his claim for entitlement 
to service connection for a right knee 
disorder.  Any such records obtained 
should be associated with the Veteran's VA 
claims folder.

3.  VBA should contact the Veteran in 
writing and request that he identify all 
Army Reserve or National Guard units he 
served with after discharge from active 
duty in December 1992.  VBA should, to the 
extent practicable, obtain records from 
those units that may substantiate the 
Veteran's duty status during specific 
periods between December 1992 and the date 
of his retirement from the Army.

4.  Following completion of the foregoing, 
VBA should provide the Veteran's claims 
folder to an appropriate health care 
provider.  The reviewer should provide an 
opinion as to whether it is as likely as 
not that the Veteran's right knee disorder 
is a result of physical activity performed 
by the Veteran during his military 
service.  The examiner should, to the 
extent practicable, specify the time 
period the Veteran's right knee condition 
manifested and provide the reasons and 
bases for any conclusion or opinion 
expressed.  If the examiner determines 
that the Veteran's injury occurred after 
discharge in December 1992, the examiner 
should opine, to the extent practicable, 
when the Veteran aggravated or incurred 
his right knee disorder.  If deemed to be 
necessary by the reviewer, VBA should 
arrange for the Veteran to be examined and 
any testing or diagnostic procedure deemed 
to necessary by the examiner should be 
accomplished.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

5.  After completion of the foregoing, and 
any other development deemed necessary, 
VBA should readjudicate the Veteran's 
claims for entitlement to service 
connection for a right knee disorder and 
entitlement to an increased disability 
rating for service-connected right wrist 
disability.  If the benefits sought on 
appeal remains denied, VBA should provide 
the Veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


